Citation Nr: 1401749	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability other than fibromyalgia.

2.  Entitlement to service connection for a right ankle disability other than fibromyalgia.

3.  Entitlement to service connection for a left ankle disability other than fibromyalgia.

4.  Entitlement to service connection for a right elbow disability other than fibromyalgia.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to an initial rating in excess of 10 percent prior to March 4, 2009 for right shoulder strain and in excess of 20 percent from that date.

7.  Entitlement to an initial compensable rating for C7 radiculopathy also diagnosed as neuropathy (claimed as a right arm disability).

8.  Entitlement to an initial compensable rating for right foot plantar fasciitis.

9.  Entitlement to an initial compensable rating for left foot plantar fasciitis.

10. Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1982 to April 2005, when she retired.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In her April 2008 VA Form 9 (substantive appeal), the Veteran requested a Travel Board hearing.  A February 2010 Travel Board hearing was rescheduled and she failed to appear for the hearing scheduled in August 2013.

The Veteran has reported that her knee, ankle and elbow pain is a result of fibromyalgia.  See June 2006 Notice of Disagreement.  The Board notes that a June 2008 rating decision granted service connection for fibromyalgia, a disorder manifested by widespread musculoskeletal pain (see 38 C.F.R. § 4.71a, Diagnostic Code 5025), claimed as a left knee condition.  To the extent that the Veteran continues to seek service connection for right knee, right ankle, or right elbow disability other than fibromyalgia, the issues have been recharacterized as noted on the first page of this decision.

The Veteran submitted a written statement and an April 2013 cervical MRI (magnetic resonance imaging) report that was received by the Board in early January 2014.  Although she has not submitted a waiver of agency of original jurisdiction (AOJ) consideration of this evidence, this additional evidence is pertinent to claims that are being remanded.  Thus, the AOJ will have an opportunity to review the evidence such that no prejudice results to her as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to service connection for left ankle disability and hemorrhoids, entitlement to an initial rating in excess of 10 percent prior to March 4, 2009 for right shoulder strain and in excess of 20 percent from that date, and entitlement to initial compensable ratings for C7 radiculopathy also diagnosed as neuropathy (claimed as a right arm disability), right foot plantar fasciitis, left foot plantar fasciitis, and migraine headaches are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have a right knee disability other than fibromyalgia. 

2.  The Veteran is not shown to have a right ankle disability other than fibromyalgia.

3.  The Veteran is not shown to have a right elbow disability other than fibromyalgia.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability other than fibromyalgia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Service connection for a right ankle disability other than fibromyalgia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Service connection for a right elbow disability other than fibromyalgia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  It applies in the instant case.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the claims decided below, the Veteran was advised of VA's duties to notify and assist in the development of her claims subsequent to their initial adjudication.  A December 2006 letter explained the evidence necessary to substantiate her claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  That letter also informed the Veteran of disability rating and effective date criteria.  The Veteran's claims were thereafter readjudicated, curing the notice timing defect.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Veteran has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) have been secured, with the exception of STRs from August 13, 1975 to January 26, 1976.  The record reflects the RO determined those STRs were unavailable for review after efforts to obtain them were unsuccessful.  Therefore, VA has a heightened duty to assist the Veteran in developing her claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Pertinent postservice treatment records have also been secured.  Virtual VA has been reviewed.  

The Veteran underwent a pre-discharge VA (fee basis) examination in February 2005 (including June 2005 addendum).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 3 8 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

A March 1994 STR (physical therapy report) noted the Veteran's elbow was "okay."  Examination of the elbow, in this instance, was collateral to examination of the Veteran's right shoulder pursuant to her complaints of right shoulder pain.  On June 1994 STR, the Veteran complained of intermittent numbness, and tingling into the right elbow.  The assessment was that mild cervical radiculopathy was strongly suspected.  In an August 2000 hospital emergency department note, the Veteran was seen after being involved in a motor vehicle accident.  She complained of pain in her head, left arm, both hands, neck, left shoulder and right knee.  An October 2000 neurologic evaluation, noted her major problem from the accident was ongoing neck pain with associated radiculopathy.  In June 2002 she was seen with complaints of right neck and shoulder pain, and a painful arm for the past two weeks.  It was noted that she was status post motor vehicle accident August 2000; examination of the elbow was unremarkable.  In March 2004, the Veteran was seen for severe right arm pain.  Electrodiagnostic findings showed mild slowing of ulnar motor conduction across the right elbow.  It was noted that her symptoms were far more in accordance with a radiculopathy.  The impression was C7 radiculopathy.  In November 2004, while still on active duty, she was seen by a physician (neurological surgery) with complaints of right dorsal elbow pain radiating into the forearm when she exerted her right upper extremity or when she lifted something.  She underwent an electrodiagnostic study, the results of which were negative.  In January 2005, the Veteran was seen with complaints of right shoulder and arm pain.  She reported that the pain had spread to include her elbow.  On examination she had full active range of motion of the elbow.  There was no pain with resisted wrist extension or flexion or extension/flexion of the elbow.

On February 2005 VA (fee basis) pre-discharge examination, the Veteran reported that her right knee condition started in 2003.  She stated that it occurred as she bumped her knee during the automobile accident in 2000.  The knee ached almost all the time and was worse when it was raining, snowing and cold.  The diagnosis was that there is no diagnosis because there is no pathology to render a diagnosis.  Further, the Veteran reported that her bilateral ankle condition started in 2004.  She stated that the bilateral ankle condition was not due to injury, they just started to hurt.  She was not being treated for a bilateral ankle disability at that time.  The diagnosis was strain of the left ankle.  The subjective factors were pain on motion, and the objective factors were limitation of motion.  There were no diagnoses rendered for the right ankle or right elbow.  

The right elbow was addressed in a June 2005 addendum/clarification to the February 2005 examination.  It was noted that the Veteran did not have any (or minimal) symptoms from the right elbow.  The diagnosis was "No Diagnosis".  X-rays of the right elbow were normal.

On May 2008 VA fibromyalgia examination, the Veteran described musculoskeletal pain including bilateral knee pain (worse on right) and bilateral ankle pain (worse on right).  She was diagnosed with fibromyalgia.  As noted above, a June 2008 rating decision granted service connection for fibromyalgia, a disorder manifested by widespread musculoskeletal pain.

Right Knee

A threshold requirement for establishing service connection for a claimed disability is that there must be competent evidence of such disability.  Here, there is no objective evidence that the Veteran has a right knee disability other than her service-connected fibromyalgia.  

The Veteran has asserted that she injured her right knee in service in the August 2000 automobile accident.  The Board does not dispute that; contemporaneous records note knee pain.  On February 2005 VA (fee basis) pre-discharge examination the examiner found there was no pathology to render a diagnosis of a right knee condition.  The Board acknowledges the Veteran's in service complaints of right knee pain, as well as the knee pain noted on examination associated with fibromyalgia.  

In summary, it is not shown that the Veteran has a current chronic right knee disability other than fibromyalgia.  She has not satisfied the threshold legal requirement for establishing service connection for such disability, therefore she has not presented a valid claim of service connection and the claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Right Ankle

Here, as with the previously mentioned service connection claim (for a right knee disability), the threshold requirement for establishing service connection for the claimed disability (right ankle) has not been met.  There is no objective evidence of record that the Veteran has a right ankle disability other than her service-connected fibromyalgia.  STRs are silent for any complaints, treatment or diagnosis of a right ankle disability.  On February 2005 VA (fee basis) pre-discharge examination the examiner did not diagnose a right ankle condition.  The Board acknowledges the Veteran's complaints of right ankle pain.  

Here, there is no objective evidence that the Veteran has a current chronic right ankle disability other than fibromyalgia.  Therefore, she has not satisfied the threshold legal requirement for establishing service connection; she has not presented a valid claim.  The claim for service connection for a right ankle disability other than fibromyalgia must be denied.  See Brammer, 3 Vet. App. 223.  

Right Elbow

There is no objective evidence of record that the Veteran has a right elbow disability.  The 2005 examination revealed no right elbow symptoms and x-rays of the right elbow revealed normal findings.  The Board acknowledges the Veteran's in-service complaints associated with her right elbow and finds such complaints were primarily of a neurologic nature associated with her cervical spine disability, for which service connection has been granted (C7 radiculopathy).  For example, in June 1994 she complained of intermittent numbness, and tingling into the right elbow, and the assessment was strongly suspect mild cervical radiculopathy.  In March 2004 electrodiagnostic findings showed mild slowing of ulnar motor conduction across the right elbow, and it was noted that her symptoms were far more in accordance with a radiculopathy, and the impression was C7 radiculopathy.  

The evidence of record does not show the Veteran had any orthopedic manifestations of a right elbow disability.  In a January 2005 report, she had full active range of motion of the elbow, and there was no pain with extension/flexion of the elbow.  Furthermore, a June 2005 addendum to the February 2005 VA (fee basis) pre-discharge examination noted the Veteran did not have any or minimal symptoms from the right elbow, and a negative diagnosis was rendered.  

It is not shown that the Veteran has a current chronic right elbow disability other than her service-connected fibromyalgia.  As such, she has not satisfied the threshold legal requirement for establishing service connection for a right elbow disability.  Therefore, she has not presented a valid claim of service connection.  See Brammer, 3 Vet. App. 223.  

Consequently, the preponderance of the evidence is against the Veteran's claims of service connection for right knee, right ankle and right elbow disabilities other than fibromyalgia.  In such a situation, the benefit of the doubt doctrine does not apply; the appeals in these matters must be denied.


ORDER

Service connection for a right knee disability other than fibromyalgia is denied.

Service connection for a right ankle disability other than fibromyalgia is denied.

Service connection for a right elbow disability other than fibromyalgia is denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied, a review of the record found that further development is necessary for VA to satisfy its duty to assist the Veteran in the development of her claims for entitlement to service connection for a left ankle disability and hemorrhoids, and entitlement to an initial rating in excess of 10 percent prior to March 4, 2009 for right shoulder strain and in excess of 20 percent from that date, and entitlement to initial compensable ratings for C7 radiculopathy also diagnosed as neuropathy (claimed as a right arm disability), right foot plantar fasciitis, left foot plantar fasciitis, and migraine headaches.  

Regarding the claim for service connection for a left ankle disability, the Veteran contends that she currently has left ankle pain related to service.  On her February 2005 VA (fee basis) pre-discharge examination, she was diagnosed with left ankle strain.  Regarding the claim for service connection for hemorrhoids, STRs show the Veteran was treated in service for hemorrhoids.  In her notice of disagreement she noted that she experiences flare-ups of hemorrhoids about once a month.  In this instance, a left ankle disability and hemorrhoids were shown in service, there are credible reports of current disability, and some indication that such disabilities may be related to the Veteran's service, therefore, the duty to provide an examination and obtain a nexus opinion is triggered.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claims for increased ratings, the Veteran has appealed the initial ratings assigned for right shoulder strain, C7 radiculopathy/neuropathy (claimed as a right arm disability), right foot plantar fasciitis, left foot plantar fasciitis, and migraine headaches.  The Veteran's representative, in an October 2013 appellate brief, indicated that the Veteran expressed a worsening of her service-connected disabilities (those currently on appeal) since her March 2009 VA examination.  More than four years have passed since the last VA examination.  The Veteran is competent to observe that her symptoms and their disabling effects have increased in severity in the interim.  Under these circumstances, a contemporaneous VA examination is indicated.  While a new examination is not required simply because of the amount of time that has passed since the last examination, it is well-established that a new examination is appropriate when there is an allegation of an increase in severity of a disability since the last examination.  See VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Board is presented with a record on appeal which demonstrates that in addition to the service-connected right shoulder, right arm, and right and left foot disabilities, the Veteran has also been diagnosed with fibromyalgia.  The Board is precluded from evaluating the same disability or manifestation under various diagnosis.  38 C.F.R. § 4.14.  See also See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)) (Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an orthopedic examination to ascertain the nature and likely etiology of any current disability of the left ankle other than fibromyalgia.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) any left ankle disability entity found other than fibromyalgia, to include left ankle strain.  If no such disability entity is diagnosed, please reconcile that conclusion with the medical evidence of record.

(b)  Please identify the most likely etiology of such left ankle disability and opine whether such disability is at least as likely as not (a 50% or better probability) related to or aggravated by the Veteran's active service, to include left ankle strain noted in service.  

The examiner must explain the rationale for all opinions.

2.  The RO should schedule the Veteran for an examination to determine whether she currently suffers from hemorrhoids, and if so, to determine their etiology.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  If hemorrhoids are diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's hemorrhoids are related to her active service, including treatment for hemorrhoids in service.  

3.  The RO should arrange for a VA orthopedic examination of the Veteran to assess the current severity of her right shoulder disability.  The examiner is requested to distinguish symptoms/manifestations of service-connected right shoulder strain from service-connected fibromyalgia.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must explain the rationale for all opinions provided.

4.  The RO should arrange for the Veteran to be examined by a podiatrist to determine the current severity of her service-connected right and left plantar fasciitis.  The examiner is requested to distinguish symptoms/manifestations of service-connected left and right plantar fasciitis from service-connected fibromyalgia.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must explain the rationale for all opinions provided.

5.  The RO should arrange for the Veteran to be examined by a neurologist to determine the severity of her service-connected migraine headaches and her service-connected C7 radiculopathy.  The examiner is requested to distinguish symptoms/manifestations of service-connected headaches and radiculopathy from service-connected fibromyalgia.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must explain the rationale for all opinions.

6.  Thereafter, RO should review the record and readjudicate the claims.  If any benefit sought on appeal remains denied, an appropriate supplemental statement of the case should be issued, and the Veteran and her representative should be afforded the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


